Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him of burglary in the third degree (Penal Law § 140.20) and sentencing him to an indeterminate term of incarceration of 2V2 to 5 years. Contrary to the contention of defendant, County Court properly determined that he was not denied his statutory right to a speedy trial. The People commenced prosecution of the felony within the applicable statutory time period (see, CPL 30.30 [1] [a]; People v Cooper, 219 AD2d 426, 433, affd 90 NY2d 292; Matter of Chang v Rotker, 155 AD2d 49, 58). Also contrary to defendant’s contentions, the *837jury’s finding that defendant unlawfully entered a homeowner’s garage and stole a toolbox is supported by legally sufficient evidence and is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). Defendant’s remaining contentions are not preserved for our review, and we decline to reach them as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). (Appeal from Judgment of Niagara County Court, Broderick, J. — Burglary, 3rd Degree.) Present — Green, J. P., Hayes, Hurlbutt, Kehoe and Balio, JJ.